DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, line 4, the recitation “at least one main body” renders the claim indefinite because the recitation contradicts the previous portion of the claim. The claim recites “having a main body” and then recites “at least one main body” which appear to contradict one another. The claim has been interpreted as “having at least one main body”.
Regarding claim 4, lines 9-11, it is unclear what it means for an opening to substantially overlap a single intersection point. Further the term overlap can be interpreted many ways and many directions.
Regarding claim 7, lines 3-4, it is unclear what is meant by “a North-South oriented row”. Does this simply mean an axis aligned in a North-South direction? Further, how is a “North-South oriented row” interpreted when the claim is directed to a tracker and not to a tracker positively reciting the ground, and further the earth having known directions. It is not clear how this will be interpreted or enforced. Can the tracker only be used if the row is in a north-south direction? The limitation has been interpreted as meaning the legs straddle an axis of the tracker. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,195,845 to Conti.

Regarding claim 1, Conti discloses a bearing adapter for joining truss foundation components supporting a single axis tracker (intended use of the bearing adapter) the bearing adapter comprising: a main body portion (25); a bearing (15) for receiving a rotating member (capable of supporting a rotating member), the bearing having a substantially circular bearing opening (portion of 15 into which 10 is inserted); and a pair of connecting portions (17 and 17) extending from the main body portion and oriented at opposing angles to join a pair of adjacent truss legs so that an axis defined by each leg points at a common work point (connection point of axis of each leg which 
Regarding claim 3, wherein the pair of connecting portions are separated by an angle in a range of more than 35-degrees up to 70-degrees with respect to the common work point (Fig.1).  


Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0051915 A1 to Rainer.

    PNG
    media_image1.png
    715
    576
    media_image1.png
    Greyscale

Regarding claim 4, Rainer discloses a foundation system for a single-axis tracker comprising: a pair of elongated truss legs (See Figure above), each leg comprising a screw anchor (13, Fig. 8a) and an upper portion (upper portion of each leg) that are joined together to define a substantially common axis (centerline axis of each leg; See Figure above); an adapter (See Figure above) having a main body (See Figure above), at least one main body (See Figure above), and a pair of connecting 
Regarding claim 6, wherein the bearing is separate from and attaches to at least one planar support surface of the adapter (See Figure above). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,195,845 to Conti in view of US 9,340,944 B2 to Kahlman.

Regarding claim 4, Conti discloses a foundation system for a single-axis tracker (intended use of the system) comprising: a pair of elongated truss legs (11 and 11), each leg comprising a lower portion and an upper portion (top and bottom of each leg) that are joined together to define a substantially common axis; an adapter having a main body (25), at least one main body (25), and a pair of connecting portions (17 and 
Conti does not disclose a lower screw portion of the leg.
Kahlman discloses providing legs of a truss structure to have an upper portion and a lower screw portion (12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lower portion of the legs of the truss of Conti with screw portions in order to enable the truss to be secured to the ground.
Regarding claim 5, wherein the bearing has a lower portion built into the adapter (lower portion of 15 is formed with the connecting portions) and an upper portion joinable to the lower portion (it is capable to join the upper portion 15 to the lower portion 17 in any desired manner of fastener, etc.).  
Regarding claim 7, Conti discloses a single-axis tracker comprising:  31NPA15a plurality of truss foundations (each side of the structure, Fig.1) installed along a row, each foundation comprising a pair of adjacent angled truss legs (11, 11) that straddle a North-South oriented row of the single-axis tracker (straddle axis of 10); a plurality of adapters (portions secured to the tops of 11)), each adapter joining one pair of adjacent angled truss legs to form an A- frame shaped truss (Fig.1) whose angled truss legs point at a 
Conti does not disclose legs extending below and above ground.
Kahlman discloses providing legs of truss structure to have an upper portion and a lower screw portion (12) beneath the ground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the lower portion of the legs of the truss of Conti with screw portions in order to enable the truss to be secured to the ground.
Regarding claim 8, Conti discloses wherein the pair of connecting portions are separated by an angle in a range of more than 35-degrees up to 70-degrees with respect to the common work point (Fig.1).  
Regarding claim 9, Conti in view of Kahlman discloses wherein each truss leg comprises an upper portion coupled to an anchor to substantially extend a main axis thereof (Kahlman discloses a lower screw portion).  

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0051915 A1 to Rainer.

Regarding claim 7, Rainer discloses a single-axis tracker comprising:  31NPA15a plurality of truss foundations (Fig. 1 and 3 show only one foundation but the foundations are 
Rainer appears to teach a system in which the work point is located above the circle bearing, but Rainer also teaches a bearing that is adjustable along longitudinal slots, which would allow the bearing to be raised.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have adjusted the bearing to intersect the work point such that the weight of the torque tube and the rotation of the torque tube applies all forces directly to the center of the system, thereby creating a more stable system.
Regarding claim 8, Rainer discloses wherein the pair of connecting portions are separated by an angle in a range of more than 35-degrees up to 70-degrees with respect to the common work point (angle between 0-90 degrees; Claim 7).  
Regarding claim 9, wherein each truss leg comprises an upper portion coupled to an anchor to substantially extend a main axis thereof (Fig.8a).  
Regarding claim 10, further comprising a plurality of photovoltaic modules (2) attached to the torque tube (Fig.3).
Double Patenting
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,615,739. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims are included within the patented claims.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive. 
Applicant argues that Rainier cannot anticipate claim 4 because the work point is located far above the center of the bearing opening, but claim 4 requires that the work point and the bearing opening substantially overlap. The work point and the opening overlap in a lateral direction, when viewing the work point from above, the line will overlap the opening of the bearing.
Applicant argues that Conti does not teach a single axis tracker. Conti discloses a structure that is the same as the single axis tracker. The idea of a single axis tracker is intended use of the structure, and the claimed structure does not differentiate from the structure of Conti. Conti is capable of being used as a single axis tracker. Further Kahlman teaches providing supporting legs which can be screwed into a surface to secure the legs into the surface, therefore Kahlman solves a problem of Conti, and there is deemed analogous art. Further, both Conti and Kahlman disclose truss structures which are used on the ground surface and are therefore deemed analogous art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635